Citation Nr: 0801455	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia. 

2.  Entitlement to a rating gin excess of 10 percent for 
sinusitis.  

3.  Entitlement to a rating in excess of 10 percent for a low 
back disorder. 

4.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to July 
1998, with additional unverified service of three years and 
six months.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a rating decision of January 2006, the RO granted service 
connection for tinnitus, degenerative disc disease of the 
cervical spine, left knee strain and tendonitis, and 
osteoarthritis of the right and left wrists.  Accordingly, 
those issues, which were formerly on appeal, are no longer 
before the Board.

In March 2007, the veteran testified before a Decision Review 
Officer (DRO); a transcript of that hearing is of record.  In 
December 2007, the veteran submitted additional medical 
evidence along with a waiver of the agency of original 
jurisdiction consideration.

The issues seeking an increased rating for a low back 
disorder and GERD with hiatal hernia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The 40 percent rating currently assigned for the 
veteran's service-connected fibromyalgia is the maximum 
schedular rating provided for such disability; factors 
warranting extraschedular consideration are neither shown, 
nor alleged.

2.  The veteran's chronic sinusitis is productive of no more 
than three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain purulent discharge 
or crusting.


CONCLUSION OF LAW

1.  A rating in excess of 40 percent for fibromyalgia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5025 
(2007).

2.  The criteria for an initial rating in excess of 10 
percent for chronic sinusitis have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97; 
Diagnostic Code 6512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased ratings for fibromyalgia and sinusitis and has been 
notified of the information and evidence necessary to 
substantiate the claims and of the efforts to assist him.  In 
a letters dated in October 2002 and January 2006 the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim; of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The January 2006 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim[s]." A March 2006 letter notified the appellant 
of the type of evidence needed to evaluate the disability 
rating and to determine the effective date of an award in 
regards to the claims of entitlement to an increased rating 
for fibromyalgia and sinusitis. (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims were 
subsequently readjudicated by August 2007 supplemental 
statement of the case (SSOC).

Although complete VCC notice was not complied with prior to 
the rating decision on appeal, proper notice was provided by 
the RO prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.

The veteran was provided with several VA examinations.  The 
record includes testimony transcripts, private medical 
records, VA outpatient treatment records and VA examinations 
reports.  The veteran has not identified any further records 
and there is no indication that any pertinent evidence 
remains outstanding.  All notice and duty to assist 
requirements are substantially met as to the matter being 
addressed on the merits.  The veteran is not prejudiced by 
the Board's review of this matter on the merits at this 
point. See Conway v. Principi, 6 Vet. App. 226 (1994).



II.  Factual Background, Criteria, & Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R., Part 4 (2007).  Separate diagnostic 
codes identify the various disabilities. 38 C.F.R. § 4.1 
(2007) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  Staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2007).



Fibromyalgia

At the outset the Board notes that the veteran has been 
service-connected for, among other things, bilateral shoulder 
impingement, cervical and lumbar spine disorders, bilateral 
wrist disorders, and depression.  

2001 to 2007 treatment records from Portland VA Medical 
Center (VAMC) showed continuous treatment for fibromyalgia 
that included symptoms that affected various parts of his 
body.  

On April 2005 VA examination, the examiner noted that the 
veteran continued to have typical fibromyalgia, consisting of 
a diffuse, axial aching, pain, and stiffness, worse with 
overexertion, stress, and whether changes, and improved withy 
local heat.  He continued to have significant sleep 
disturbance, consisting of light, restless, hypervigilant, 
sleep, with non-restorative sleep, and daytime fatigue.  
After examination, the examiner found that the veteran's 
bilateral wrist pain, left knee pain, and cervical pain were 
attributed to osteoarthritis, degenerative arthritis, or 
degenerative joint disease (and related to service) and not 
directly due to fibromyalgia.  The examiner commented that 
none of these processes were directly due to fibromyalgia; 
however all of these processes clearly could potentiate the 
pain due to fibromyalgia.  

In April 2005 addendum to the April 2005 VA examination, the 
examiner noted that a review of the records was done, and it 
showed hat the veteran had bilateral wrists osteoarthritis, 
left knee chondromalacia, cervical spine degenerative joint 
disease and lumbar spine chronic strain, which were at least 
as likely as not that all of these were caused by repetitive 
movements and traumas rather than fibromyalgia.  

During his March 2007 DRO hearing and in a December 2007 
statement, the veteran indicated that he was satisfied with 
the 40 percent rating assigned for his fibromyalgia, however, 
he wanted a separate evaluation for his depression.  

In August 2007, the RO granted service connection for 
depression and assigned a 50 percent rating effective March 
20, 2001.  

The criteria of Diagnostic Code 5025 provide disability 
ratings that range from 10 to 40 percent, dependent upon the 
frequency and duration of exacerbations, based on the whole- 
body manifestations of the disorder, including 
musculoskeletal pain and tender points, fatigue, sleep 
disturbance, stiffness, paresthesia, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.

As noted above, the veteran has been assigned a 40 percent 
disability evaluation. The current 40 percent rating is the 
maximum evaluation allowed for fibromyalgia. This rating 
contemplates symptoms that are constant, or nearly so, and 
refractory to therapy.  This appears to be the veteran's 
situation.  As the veteran is already receiving the highest 
evaluation for this disability, a schedular increase is not 
warranted.  Therefore, any evaluation for the veteran's 
fibromyalgia in excess of 40 percent can only be justified on 
an extraschedular basis.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:

A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
fibromyalgia alone causes interference with employment beyond 
that contemplated in the currently assigned evaluation.  
Moreover, the evidence does not demonstrate that the 
fibromyalgia has resulted in the need for frequent periods of 
hospitalization.  The evidence does show considerable 
discomfort in various joints due to fibromyalgia, as well as 
problems with fatigue and insomnia.  However, such 
symptomatology is contemplated by the schedular criteria of 
38 C.F.R. Part 4, Diagnostic Code 5025 (2007) and therefore 
cannot be considered to have rendered impracticable the 
application of the regular schedular standards.  Accordingly, 
the Board finds that it is not necessary to refer the 
veteran's claim for an evaluation in excess of 40 percent for 
fibromyalgia to the VA Central Office for a determination of 
extraschedular entitlement. See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).

In view of the above, it is apparent that the veteran has 
been appropriately assigned the maximum disability rating of 
40 percent assignable for his fibromyalgia throughout the 
appeal period.  See Hart, supra.

Sinusitis

The veteran claims that he has chronic sinusitis that is more 
severe than the current evaluation reflects.  He complains of 
mucopurulent discharge, facial pain, fevers, and headaches. 

This veteran's chronic sinusitis has been evaluated as 10 
percent disabling under 38 C.F.R. §4.97, Diagnostic Code 
6512, which pertains to chronic frontal sinusitis. Diagnostic 
Codes 6510 through 6514 pertain to various types of 
sinusitis, each of which is rated pursuant to a general 
rating formula for sinusitis.  Diagnostic Code 6510 pertains 
to chronic pansinusitis sinusitis; 6512 pertains to chronic 
frontal sinusitis; 6513 pertains to chronic maxillary 
sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  
Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97.

In this instance, the veteran's claim for an increased rating 
must fail.

2001 to 2007 treatment records from Portland VA Medical 
Center included a November 2001 record that noted a history 
of chronic sinusitis.  The veteran reported that he had a bad 
taste in his mouth and constant drainage.  He denied the 
drainage being purulent.  January 2002 record that CT sinus 
results that revealed a 6 mm right sphenoid mucous retention 
cyst.  There was bilateral maxillary sinus mucous thickening.  
Subsequent treatment records showed treatment for nasal 
congestions and thick mucus.  A December 2002 record noted 
that the veteran had complaint of mucopurulent discharge, 
facial pain, and fevers.  His last CT scan (dated in December 
2001) showed only diffuse mucosal thickening consistent with 
allergic rhinitis.  The assessment indicated that he did not 
have impressive disease on examination.  A CT scan was 
ordered.  A March 2003 record noted that the CT scan showed 
no significant sinus disease.  Subsequently in March 2003, he 
had complaints of nasal stiffness, headaches, and cheekbone 
tenderness.  He denied cough, nasal congestion, facial 
swelling, or stiff neck.  

On November 2002 VA examination for sinusitis, the veteran 
reported that he had two episodes of sinus infection per 
year, but had no acute episodes for the past two years and 
was not taking any antibiotics.  He indicated that he had a 
decreased sense of smell with fairly good taste with episodes 
of parosmia where he had a rotten smell in his nose for 
approximately two weeks out of a month.  He had episodic 
greenish or yellow drainage.  He was presently asymptomatic 
and his breathing and discharge were normal.  He did not 
present have the rotten odor in his nose.   He missed 
approximately one or two days per month at work as a 
counselor for the State Veterans Administration.  Examination 
revealed that his nasal airways were clear.  There was no 
evidence of discharger, inflammation, polyposis or 
engorgement of the turbinates.  The sinuses were nontender to 
percussion.  The oral mucosa was normal in appearance.  There 
was no evidence of postnasal discharge or inflammations.  The 
neck was supple, without adenopathy or nodes.  On a smell 
test he identified approximately half of the proffered odors.  
The impression was history of sinusitis, none recently; 
episodes of parosmia approximately two weeks out of the 
month; and chronic allergic rhinitis and perhaps seasonal 
rhinitis as well.  There was no evidence of acute or chronic 
infection at this time.   

On April 2005 VA examination, the veteran reported that he 
had one episode on the average of frontal sinusitis and 
occasionally pansinusitis once a year, responding generally 
to antibiotics.  He seldom lost any time from work due to his 
sinusitis.  

In a September 2006 statement, the veteran indicated that he 
had more than six non-incapacitating episodes consisting of 
crusting, green drainage painful sinus, headaches with fever, 
nausea, vertigo/dizzy spells, and rotten smells (1/3 to 1/2 
of the month).

During his March 2007 DRO hearing, the veteran testified that 
he used to have one sinus infection per year.  He indicated 
that he took Claritin everyday and used steroid sprays.  He 
no longer had the once a year sinus infection, but would 
still get the start of the infection.  He indicated that he 
had more than six non-incapacitating episodes per year, but 
that he did not go to the doctor.  He indicated that had 
sinus headaches.  

Following a complete review of the evidence, including the 
testimony of the veteran and the relevant treatment records, 
the Board finds that the 10 percent rating currently assigned 
most appropriately reflects the disability caused by the 
veteran's sinusitis.  Because the objective record does not 
show that the veteran's sinusitis causes three or more 
incapacitating episodes per year or more than six non-
incapacitating episodes per year, an increased rating cannot 
be assigned under Diagnostic Code 6512.  Also, the factual 
findings did not show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  See Hart, supra.  Accordingly, 
his request for a rating higher than 10 percent must be 
denied.


ORDER

An evaluation in excess of 40 percent for fibromyalgia is 
denied.

An evaluation in excess of 10 percent for sinusitis is 
denied. 


REMAND

Muscle spasms were not found on objective examination on 
November 2002 and April 2005 VA examinations; however, the 
veteran reported in a December 2007 statement that he had 
muscle spasms all the time, even with medication.  Also, the 
Board finds that the April 2005 examination is confusing.  
The VA examiner reported the all of the ranges of motion of 
the cervical and lumbar spines and noted that it was within 
reason to believe that the veteran lost between 15 and 20 
percent of his range of motion, strength, coordination and 
fatigability of the cervical and lumbar spines.  It was not 
clear whether the 15 to 20 percent loss was already accounted 
for in the ranges reported or whether this loss was in 
addition to what was reported during examination.  The 
examiner then stated that he believed that the veteran 
"would lose between five to 10 percent of his range of 
motion, strength, coordination, and fatigability associated 
with repetitive movement flares, which he [had] daily with 
the wrist, knee, cervical spine, and the back, and this is 
range of motion, strength, coordination, and fatigability."  
As the examiner was not specific in whether single ranges of 
motion would be affected or whether the additional loss 
applied across all ranges of motion, the Board is unable to 
appropriately rate the severity of the lumbar spine based on 
the April 2005 VA examination.  Also, the criteria for rating 
the back has changed in September 2002 and September 2003, 
and another VA examination to assess the severity of the low 
back disorder under the "old" and "new" criteria is 
necessary.

The last VA examination for the veteran's service connected 
GERD with hiatal hernia was in April 2005.  Since then, the 
treatment records from Portland VAMC showed an increase in 
symptoms reported and that the veteran had multiple Botox 
injections in his esophagus and underwent another 
esophagogastroduodenscopy.  As it appears that the veteran's 
GERD with hiatal hernia has increased in severity since his 
last VA examination, a contemporaneous exam is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for a 
gastrointestinal disorder and a low back 
disorder since his last VA examination in 
April 2005.  The RO/AMC should obtain 
complete records (those not already 
secured) of such treatment from all 
sources identified.

2.  The RO/AMC should also arrange for a 
VA orthopedic examination to ascertain the 
current severity of the veteran's service- 
connected low back disorder.  The examiner 
should have the veteran's claims file and 
copies of both the previous and the 
revised criteria for rating disability of 
the spine (effective on September 23, 2002 
and September 26, 2003) available for 
review.  The examiner should ascertain 
thoracolumbar active and passive ranges of 
motion, and determine whether there is 
weakened movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional ability 
during flare-ups or on use over a period 
of time.  The clinical findings reported 
must be sufficiently detailed to allow for 
consideration of the rating for the low 
back disorder under all applicable 
criteria (new and old), and if there is 
related intervertebral disc syndrome 
should include an opinion as to whether 
the back disorder has resulted in 
incapacitating episodes (as defined in the 
revised rating criteria) (and the 
frequency and duration).  Any indicated 
tests or studies should be completed.  The 
examiner should further note whether the 
low back disorder is manifested by 
neurologic symptoms (and if so, the nature 
and extent).  The examiner should also 
indicate whether there is any ankylosis 
and, if so, its nature and extent.  The 
examiner should explain the rationale for 
the opinion given.

3.  The veteran should be afforded a VA 
gastrointestinal disorder examination to 
determine the severity of his service 
connected GERD with hiatal hernia.  The 
veteran's claims folders must be reviewed 
by the examiner in conjunction with the 
examination.  Any necessary tests should 
be performed.  As achalasia has been 
diagnosed, but is not service-connected, 
the examiner should, to the extent 
possible, distinguish symptoms of the 
service-connected GERD with hiatal hernia 
from those due to other, non-service-
connected, conditions.  If it is not 
possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  
All pertinent medical complaints and 
symptoms of the service-connected GERD 
with hiatal hernia should be recorded.  
The examiner must explain the rationale 
for all opinion given.

4.  The RO/AMC should then readjudicate 
the claims. If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant should 
have the opportunity to respond. The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


